DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on April 4, 2022 is acknowledged. Claims 23-32, 34-42, 44, and 46 are pending in this application. Claims 23, 31, 35, 42, and 44 have been amended. Claims 33, 43, and 45 have been cancelled. Claim 46 is new.  As noted below. Claim 46 has been withdrawn. Therefore, claims 23-32, 34-42, and 44 are under examination in this application. 

Election/Restrictions
Newly submitted claim 46 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the recitation of mucous obstruction and muscle cramps has not been previously considered. There is no disclosure within the prior art to indicate they are obvious variants of each other.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 46 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 23 because the claim recites “as well as mixtures and combinations thereof” has been withdrawn in view of Applicant’s amendment to recite “…manganese, mixtures and combinations thereof”. 
Claim Rejections - 35 USC § 112
The rejection of claims 23-26, 29-39, and 41-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because claim 23 recites component d is “at least one component that promotes the feeling of free deep breathing” has been withdrawn in view of Applicant’s amendment to claim 23 to recite “selected from the group consisting of essential oils, menthol aroma, peppermint aroma, menthol crystals, and peppermint crystals”.  
The rejection of claims 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s amendment to claim to be an independent claim. 
The rejection of claims 42-44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view of Applicants amendment to claim 42 to recite the food supplement is administered orally, the cancelation of claim 43. 

Claim Rejections - 35 USC § 102
The rejection of claims 23, 27-29, 36-38, 41-42, and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) has been withdrawn in view of Applicants amendment to claim 23 to recite the composition comprises caffeine. 
Claim Rejections - 35 USC § 103
The rejection of claims 23, 26-28, 31-32, 34, 36, 38, and 41-43 under 35 U.S.C. 103 as being unpatentable over Deihl (US 4,525,341), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) has been withdrawn in view of Applicant’s amendment to claim 23 to recite caffeine is present in the composition. 
The rejection of claims 23-25, 27-29, 36-39, 41-42, and 45 under 35 U.S.C. 103 as being unpatentable over Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021 has been withdrawn in view of Applicant’s amendment to claim 23 to recite caffeine is present in the composition. 
The rejection of claims 23, 27, 29-30, 34-36, 38, 41-43, and 45 under 35 U.S.C. 103 as being unpatentable over Thistle (US 6,071,500) has been withdrawn in view of Applicant’s amendment to claim 23 to recite caffeine is present in the composition.

Maintained and New Objections/Rejections
Claim Objections
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim recites a specific combination of components which are not taught in combination in the prior art. There is no suggestion or motivation within the art to combine the components in the claimed amounts. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 26-28, 31-32, 34, 36, 38,  and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Deihl (US 4,525,341), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) in view of Spector (US 5,456,677). 
Deihl discloses a method of administering vitamins to an air breathing animal consisting of introducing the vitamin aerosol containing a breath freshener in to the nose or mouth opening of the animal (abstract). 
If the vitamin composition does not contain water-insoluble components, simple water solutions of the vitamins can be used as the liquid component of the aerosol (column 3, lines 16-18). 
The composition of Deihl can contain: 
Vitamin B including B1, B2, B6 and pantothenic acid (B5); and Vitamin C (water soluble vitamins; component b) (column 2, lines 36-52); 
Glycerine (component c) (Example 1); and
Peppermint oil (component d) (example 1). 
Regarding claim 26, Example 1 discloses glycerine present in the amount of 2.16 parts by weight. 
Regarding claim 27, as evidenced by What is menthol? Menthol is contained in peppermint oil. 
Regarding claim 28, as noted above, Example 1 discloses the use of peppermint oil. 
Regarding claim 31, as noted above, Example 1 disclose the use of glycerine. 
Regarding claim 32, as noted above, pantothenic acid can be included in the B complex vitamins (column 2, lines 42-47). 
Regarding claim 34, as noted above, Example 1 disclose the use of glycerine, which is a viscous liquid and would therefore enhance viscosity. 
Regarding claim 36, Example 1 discloses the use of an emulsifier. 
Regarding claim 38, cyclodextrin is not disclosed as a required component. 
Regarding claim 41, preservatives are not disclosed as required components. 
Regarding claim 42, the composition is disclosed as being administered to the mouth of an animal (abstract). 
While Deihl does not exemplify a composition an aqueous solution, he does disclose is it suitable and preferred when the composition does not contain water insoluble components, therefore, the skilled artisan would be motivated to prepare said composition as an aqueous solution. 
Deihl does not disclose the use of caffeine in this spray. 
Spector discloses  caffeine administered in combination with breath freshener (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application since caffeine is known to be administered orally, as taught by Spector in order to provide simple and convenient administration of caffeine in a unobtrusive and effective manner on as needed basis, with rapid and strong stimulatory effect (abstract). 

Claims 23-25, 27-29, 36-39, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) in view of Spector (US 5,456,667). 
Hersh discloses an oral spray or solution  as a means of preventing and ameliorating signs and symptoms and complications of the oropharyngeal cavity and mouth from free radical species induced by tobacco smoke, smokeless tobacco, ingested or chewed noxious, malodorous, or harmful substances and other inhaled environmental pollutants and particulate matter (abstract). 
The aerosol can be in the form of a solution or an emulsion(paragraph 17, lines1-3).
Example 1 discloses:
Zinc gluconate (component a); 
Ascorbic acid (vitamin C; component b); 
Xylitol (component c); and 
	Flavors, such as peppermint oil (component d).  
 	The composition is in the form of an oral spray. 
Regarding claim 27, as evidenced by What is menthol? Menthol is contained in peppermint oil. 
Regarding claim 28, as noted above, Example 1 discloses the use of peppermint oil. 
Regarding claim 29, as noted above, Example 1 discloses the use of zinc gluconate, which is a salt of zinc. 
Regarding claim 36, as noted above, Example 1 discloses xylitol, which is a sweetener. 
Regarding claim 37, vegetable oils including sesame, cassia, pistachio, and apricot kernel oil may be used (column 20, lines 49-50). 
Regarding claim 38, Example 1 does not disclose the use of cyclodextrin.
Regarding claim 41, Example 1 does not disclose the use of preservatives. 
Regarding claim 44, the only active method step of the method is the administration of the composition of claim 23. Additionally, the claimed components are substantially identical, therefore,  since the patient population is regarded as “everyone”, the teachings of Hersh and Spector thereby meet the limitations of claim 44. 
Hersh does not disclose the concentration of the mineral and vitamin components in the composition or the emulsion is a nano or micro emulsion. 
The claims differ from the reference by reciting various concentrations of the active ingredient(s). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention adjust the concentration of the minerals and vitamins in the composition. The preparation of various compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
Hersh additionally does not disclose the use of caffeine in this spray. 
Spector discloses  caffeine administered in combination with breath freshener (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application since caffeine is known to be administered orally, as taught by Spector in order to provide simple and convenient administration of caffeine in a unobtrusive and effective manner on as needed basis, with rapid and strong stimulatory effect (abstract). 

Claims 23, 27, 29-30, 34-36, 38, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 6,071,500) in view of Spector (US 5,456,677). 
Thistle discloses a candy-like spray able liquid confection which contains a natural sweetener. Vitamins may be added to the spray able liquid confection to enable the simultaneous delivery of vitamins, prevention of tooth decay prevention and bad breath while enjoying a candy-like spray confection (abstract). 
Example 1 discloses a confection formulated in a liquid base (aqueous solution) comprising: 
Manganese gluconate, iron (ferrous gluconate) (component a);
Vitamins B1, B2, B12, B3, B6, C, and biotin (component b); and
Xylitol (component c). 
Flavor ants can also be added, including spearmint, which comprises menthol (component d) (column 5, lines 60-62).  
Regarding claim 27, as noted above, flavor ants including spearmint are disclosed (column 5, lines 60-62). 
Regarding claim 29, as noted above, manganese and iron gluconate are disclosed in Example 1. 
Regarding claim 30, the composition may further comprise magnesium stearate (column 4, lines 44-48).  
Regarding claim 34, as noted above, Example 1 disclose the use of xylitol, which is a viscous liquid and would therefore enhance viscosity. 
	Regarding claim 36, Example 1 additionally comprises emulsifiers. 
Regarding claims 38 and 41, the composition of Thistle does not use cyclodextrin or preservatives. 
Regarding claim 43, as noted above, the composition is disclosed as a liquid confectionary and thus non-therapeutic. 
Regarding claim 44, the only active method step of the method is the administration of the composition of claim 23. Additionally, the claimed components are substantially identical, therefore,  since the patient population is regarded as “everyone”, the teachings of Thistle and Spector thereby meet the limitations of claim 44. 
While Thistle does not exemplify a composition an aqueous solution, he does disclose is it suitable and preferred when the composition does not contain water insoluble components, therefore, the skilled artisan would be motivated to prepare said composition as an aqueous solution. 
Thistle does not disclose the use of caffeine in this spray. 
Spector discloses  caffeine administered in combination with breath freshener (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application since caffeine is known to be administered orally, as taught by Spector in order to provide simple and convenient administration of caffeine in a unobtrusive and effective manner on as needed basis, with rapid and strong stimulatory effect (abstract). 

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant has not provided any arguments regarding the Deihl or Spector references and how their teachings and the instant claims differ. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615